DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 18, 2021 has been entered. Claims 1-2, 4-10, and 12-17 remain pending in the application. Claims 3 and 11 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut et al. (USPN 7925330), hereinafter Kalafut ‘330 in view of Kalafut et al. (USPN 8295914), hereinafter Kalafut ‘914.
Regarding claim 1, Kalafut ‘330 teaches a fluid injection apparatus (dual syringe injector system 100) comprising: at least one pressurizing system (drive member 110A, a first fluid path (Figure 27) operably connectible to the at least one pressurizing system to transport fluid pressurized by the pressurizing system (Figure 27; “The first fluid container is adapted to contain a first fluid to be injected via an injection fluid path.” [Col 7, line 28]), the at least a first fluid path comprising a tubing set (“low pressure connector (LPCT) tubing” [Col 20, line 49]; Figure 27) and a catheter (“catheter inserted into the patient for intravascular access” [Col 10, line 15]; Figure 27); a control system (controller 200) operably associated with the at least one pressurizing system (Figure 1) and comprising an input system (Figure 1), a user interface system (“user interface comprising a display 210” [Col 9, line 64]), a processor system (processor 220), and a memory system (memory 230), the input system providing for input of an initial injection protocol of an injection procedure according to which at least one fluid is intended to be injected into a patient (“The controller includes a programming system to allow programming of an injection protocol” [Col 4, line 48]), and at least one model (“pressure modeling system” [Col 7, line 30]) stored in the memory system and executable by the processor system (“the programming system of the fluid injection apparatus includes a computer, and the parameter generator includes software stored in a computer memory (and executable by a computer).” [Col 6, line 44]) to predict, before carrying out the initial injection protocol, if a pressure threshold value would be reached in the at least a first fluid path if the initial injection protocol were carried out (“The pressure modeling system can further include a mechanism adapted to determine if the predicted pressure exceeds a pressure threshold” [Col 7, line 30]), the at least one model determining if the pressure threshold value would be reached on the basis of a flow rate of the at least one fluid, at least one catheter characteristic and a viscosity of the at least one fluid (“the flow rate predicted for a phase (or time instance of an injection) can be used as an input to a system or model adapted or operable to predict the amount of pressure generated in the syringe or other container as a result of the volumetric flow rate, the fluid path characteristics (for example, the inner diameter of the catheter (gauge)), and the viscosity of the contrast agent” [Col 18, line 5]), the at least one  plurality of flow rates for each of the plurality of catheters for fluid flow through the plurality of catheters pressurized by the fluid injection apparatus (“The experimental data are taken from a study testing the pressure performance of MR disposable components (0.075'' ID LLPCT, 20-24 ga Angiocath catheters) with various MR contrast agents (Gadovist, Magnevist, and Saline were tested).” [Col 23, lines 2-6]; Figures 28-30), upon determining via the at least one model that the pressure threshold value would not be reached, the processor system enabling the initial injection protocol to be carried out by the fluid injection apparatus (Figure 26 center of flow chart), and upon determining via the at least one model that the pressure threshold value will be reached, the processor system either (I) alerting an operator via the user interface system (“If the predicted pressure exceeds a pressure limit or threshold…the operator can be warned of a possible over -pressure indication by, for example, a color coding of the flow rate entry field” [Col 18, line 21]), whereupon the operator is enabled to choose between (a) permitting the initial injection protocol to be carried out by the fluid injection apparatus as programmed and (b) effecting a change to update the initial injection protocol for input into the at least one model (“The pressure modeling system of the present invention addresses this problem by alerting the 
Kalafut ‘330 fails to explicitly teach the at least one model is configured to receive data comprising flow rate of at least one fluid injected, at least one catheter characteristic of a catheter used, and viscosity of the at least one fluid injection from at least one previous injection procedure with the fluid injection apparatus to update the at least one model on the basis of the data from the at least one previous injection procedure with the fluid injection apparatus. Kalafut ‘914 teaches a fluid injection apparatus (“an injector system for the delivery of a fluid to a patient including: an injector and a controller” [Col 7, line 6]) comprising an experimentally determined model (“method of modeling propagation of a pharmaceutical fluid in a patient, including: collecting data corresponding to a time response curve resulting from injection of the fluid; and determining at least one mathematical model describing the data.” [Col 7, line 51-54]), wherein the model is configured to receive data from at least one previous injection procedure with the fluid injection apparatus to update the at least one model on the basis of the data from the at least one previous injection procedure with the fluid injection apparatus (“The model can also be determined and/or updated with data collected during the imaging (or other procedural) injection.” [Col 8, lines 7-11]; “In addition, the general or multi-patient model can be adjusted, modified, or updated based upon results of one or more patients for use with other patients.” [Col 26, line 58]; Figures 19A-19B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the model of Kalafut ‘330 to be configured to update on the basis of data from at least one previous injection 
	
Regarding claim 2, modified Kalafut ‘330 teaches the fluid injection apparatus of claim 1 wherein effecting a change to update the initial injection protocol for input into the at least one model comprises at least one of (a) changing the flow rate of the fluid, (b) changing the at least one catheter characteristic, and (c) changing the viscosity of the at least one fluid (“The operator can thus alter the injection parameters to avoid the over-pressure situation and the associated variation from the programmed volumetric flow rate” [Col 18, line 49]; “clinical operator can also select the gauge of the catheter inserted into that specific patient” [Col 10, line 51]; “The clinical operator can, for example, control the injection system by either entering volumes and flow rates manually into the fields provided on the User Interface” [Col 10, 59]).

Regarding claim 4, modified Kalafut ‘330 teaches the fluid injection apparatus of claim 2. Modified Kalafut ‘330 fails to explicitly teach the at least one model is adapted to receive data from at least one previous injection procedure with another fluid injection apparatus to update the at least one model on the basis of the data from the at least one previous injection procedure with the fluid injection apparatus. Kalafut ‘941 teaches a fluid injection apparatus (“an injector system for the delivery of a fluid to a patient including: an injector and a controller” [Col 7, line 6]) comprising an experimentally determined model (“method of modeling propagation of a pharmaceutical fluid in a patient, including: collecting data corresponding to a time response curve resulting from injection of the fluid; and determining at least one mathematical model 

Regarding claim 5, modified Kalafut ‘330 teaches the fluid injection apparatus of claim 2 wherein the pressure threshold value is set by one of (i) the operator of the fluid injection apparatus and (ii) a manufacturer of the fluid injection apparatus (“a pressure limit or threshold set by the operator and/or a safe pressure limit determined by the manufacturer of the power injector” [Col 18, line 22]).

Regarding claim 6, modified Kalafut ‘330 teaches the fluid injection apparatus of claim 2 wherein, if it is determined via the at least one model that the pressure threshold value would be reached if the initial injection protocol were carried out, the effecting of a change to update the initial injection protocol as chosen by the operator includes at least one of (i) a flow rate of the at least one fluid, (ii) a concentration of the at least one fluid, (iii) a ratio of one fluid of the at least one fluid to another fluid of the at least one fluid and (iv) a temperature of the at least one 

Regarding claim 7, modified Kalafut ‘330 teaches the fluid injection apparatus of claim 2 wherein the at least one model is determined experimentally for a plurality of fluids of different viscosities and for a plurality of catheters of different gauges used in connection with a plurality of tubing sets, wherein at least one of the plurality of tubing sets is of a like kind to the tubing set (“the flow rate predicted for a phase (or time instance of an injection) can be used as an input to a system or model adapted or operable to predict the amount of pressure generated in the syringe or other container as a result of the volumetric flow rate, the fluid path characteristics (for example, the inner diameter of the catheter (gauge)), and the viscosity of the contrast agent…The pressure resulting from a set of values of these variables may be…determined from prior experimental data” [Col 18, line 5]; “it is possible to further optimize this coefficient with respect to experimental data sets. K.sub.contraction--loss attributable to the pressure generated when the fluid is forced from the larger diameter LPCT into the smaller diameter catheter. The value of this coefficient may again be found in fluid textbooks. The actual value of the constant is dependent on the ratio of the LPCT's area to the catheter's area.” [Col 20, line 58]).

Regarding claim 8, Kalafut ‘330 teaches a method of predicting peak pressure within a fluid path comprising a tubing set and a catheter into which at least one fluid is introduced under pressure by a pressurizing system of a fluid injection apparatus, the method comprising: (a) inputting an initial injection protocol into the fluid injection apparatus an expected peak pressure level that would result in the fluid path if the initial injection protocol were to be used as intended to introduce the at least one fluid into the fluid path (“The pressure modeling system can further include a mechanism adapted to determine if the predicted pressure exceeds a pressure threshold” [Col 7, line 30]), the expected peak pressure level being determined before commencement of the initial injection protocol according to at least one model (“pressure modeling system” [Col 7, line 30]) on the basis of a flow rate of the at least one fluid, at least one catheter characteristic, and a viscosity of the at least one fluid (“the flow rate predicted for a phase (or time instance of an injection) can be used as an input to a system or model adapted or operable to predict the amount of pressure generated in the syringe or other container as a result of the volumetric flow rate, the fluid path characteristics (for example, the inner diameter of the catheter (gauge)), and the viscosity of the contrast agent” [Col 18, line 5]), the at least one model comprising experimentally determined relationships between flow rate and peak pressure for a plurality of fluids of different viscosities, for a plurality of catheters having different catheter characteristics, and for at least one tubing set of like kind to the tubing set of the fluid path (“the flow rate predicted for a phase (or time instance of an injection) can be used as an input to a system or model adapted or operable to predict the amount of pressure generated in the syringe or other container as a result of the volumetric flow rate, the fluid path characteristics (for example, the inner diameter of the catheter (gauge)), and the viscosity of the contrast agent…The pressure resulting from a set of values of these variables may be…determined from prior experimental data” [Col 18, line 5]), the experimentally determined relationships (“The pressure resulting from a set of values of these variables may be…determined from prior experimental data” [Col 18, line 16]) being determined via measuring pressures at a plurality of flow rates for each of the plurality of catheters for fluid flow through the plurality of catheters pressurized by the fluid injection 
Kalafut ‘330 fails to explicitly teach (c) inputting data comprising flow rate of at least one fluid injected, at least one catheter characteristic of a catheter used, and viscosity of the at least one fluid injection from at least one previous injection procedure with the fluid injection apparatus into the at least one model and updating the at least one model on the basis of the data from the at least one previous injection procedure with the fluid injection apparatus. Kalafut ‘914 teaches a method of using a fluid injection apparatus comprising using an experimentally determined model (“method of modeling propagation of a pharmaceutical fluid in a patient, including: collecting data corresponding to a time response curve resulting from injection of the fluid; and determining at least one mathematical model describing the data.” [Col 7, line 51-54]), the method including inputting data from at least one previous injection procedure with the fluid injection apparatus into the at least one model and updating the at least one model on the basis of the data from the at least one previous injection procedure with the fluid injection apparatus (“The model can also be determined and/or updated with data collected during the imaging (or other procedural) injection.” [Col 8, lines 7-11]; “In addition, the general or multi-patient model can be adjusted, modified, or updated based upon results of one or more patients for use with other patients.” [Col 26, line 58]; Figures 19A-19B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Kalafut ‘330 to include updating the model on the basis of data, the model of Kalafut ‘330 using data comprising flow rate of at least one fluid injected, at least one catheter characteristic of a catheter used, and viscosity of the at least one fluid injection, from at least one previous injection procedure based on the teachings of Kalafut ‘914 to optimize delivery of the fluid in order to minimize the necessary amount of contrast agent (Kalafut ‘914 [Col 5, line 19]) and to 

Regarding claim 9, modified Kalafut ‘330 teaches the method of claim 8, further comprising (c) if the expected pressure level is less than or equal to a pressure threshold value, enabling the initial injection protocol to be used as intended to introduce the at least one fluid into the fluid path (Figure 26 center of flow chart); and (d) if the expected pressure level exceeds the pressure threshold value, performing one of: (I) alerting an operator of the method thereof (“If the predicted pressure exceeds a pressure limit or threshold…the operator can be warned of a possible over -pressure indication by, for example, a color coding of the flow rate entry field” [Col 18, line 21]), whereupon the operator is enabled to choose between one of (i) permitting the initial injection protocol to be used as intended to introduce the at least one fluid into the fluid path and (ii) effecting a change to update the initial injection protocol for input into the at least one model (“The pressure modeling system of the present invention addresses this problem by alerting the operator before the injection commences that the choice of injection parameters will result in an over-pressure situation. The operator can thus alter the injection parameters to avoid the over-pressure situation and the associated variation from the programmed volumetric flow rate” [Col 18, line 49]); and (II) automatically effecting a change to update the initial injection protocol to create an updated injection protocol so that the expected pressure level will be determined via the at least one model to be less than or equal to the pressure threshold value thereby enabling the updated injection protocol to be used to introduce the at least one fluid into the fluid path.

Regarding claim 10, modified Kalafut ‘330 teaches the method of claim 9 wherein effecting a change to update the initial injection protocol for input into the at least one model comprises changing the flow rate of the at least one fluid, changing the at least one catheter 

Regarding claim 12, modified Kalafut ‘330 teaches the method of claim 10. Modified Kalafut ‘330 fails to explicitly teach inputting data from at least one previous injection procedure with another fluid injection apparatus into the at least one model and updating the at least one model on the basis of the data from the at least one previous injection procedure with the another fluid injection apparatus. Kalafut ‘914 teaches a method of using a fluid injection apparatus comprising using an experimentally determined model (“method of modeling propagation of a pharmaceutical fluid in a patient, including: collecting data corresponding to a time response curve resulting from injection of the fluid; and determining at least one mathematical model describing the data.” [Col 7, line 51-54]), the method comprising inputting data from at least one previous injection procedure with another fluid injection apparatus into the at least one model and updating the at least one model on the basis of the data from the at least one previous injection procedure with the another fluid injection apparatus (“the general or multi-patient model can be adjusted, modified, or updated based upon results of one or more patients for use with other patients.” [Col 26, line 58] wherein data from another patient would have used another fluid injection apparatus; Figures 19A-19B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Kalafut ‘330 to include inputting data from at least one previous injection procedure within another fluid injection apparatus and updating the at least one model on the basis of the data based on the teachings of Kalafut ‘914 to optimize delivery of the fluid in order 

Regarding claim 13, modified Kalafut ‘330 teaches the method of claim 10 wherein the pressure threshold value is set by one of (i) the operator of the fluid injection apparatus and (ii) a manufacturer of the fluid injection apparatus (“a pressure limit or threshold set by the operator and/or a safe pressure limit determined by the manufacturer of the power injector” [Col 18, line 22]).

Regarding claim 14, modified Kalafut ‘330 teaches the method of claim 10 wherein, if it is determined via the at least one model that the pressure threshold value would be reached if the initial injection protocol were carried out, the effecting of a change to update the initial injection protocol as chosen by the operator includes at least one of (i) a flow rate of the at least one fluid, (ii) a concentration of the at least one fluid, a (iii) a ratio of one fluid of the at least one fluid to another fluid of the at least one fluid and (iv) a temperature of the at least one fluid (“The operator can thus alter the injection parameters to avoid the over-pressure situation and the associated variation from the programmed volumetric flow rate” [Col 18, line 49]; “The clinical operator can, for example, control the injection system by either entering volumes and flow rates manually into the fields provided on the User Interface” [Col 10, 59]; “the operator first chooses the concentration of contrast agent” [Col 10, line 46]).

Regarding claim 15, modified Kalafut ‘330 teaches the method of claim 10 wherein the at least one model is determined experimentally for a plurality of fluids of different viscosities and for a plurality of catheters of different gauges used in connection with a plurality of tubing sets, wherein at least one of the plurality of tubing sets is of a like kind to the tubing set (“the 

Regarding claim 16, Kalafut ‘330 teaches a non-transitory computer readable storage medium (memory 230) having instructions stored thereon, that when executed by a processor, perform actions (“pressure modeling system” [Col 7, line 30]) stored in the memory system and executable by the processor system (“the programming system of the fluid injection apparatus includes a computer, and the parameter generator includes software stored in a computer memory (and executable by a computer).” [Col 6, line 44]) comprising: storing input of at least a portion of an initial injection protocol into a fluid injection apparatus according to which at least one fluid is intended to be introduced into a fluid path(“The controller includes a programming system to allow programming of an injection protocol” [Col 4, line 48]); and predicting an expected peak pressure level that would result in the fluid path if the initial injection protocol were to be used as intended to introduce the at least one fluid into the fluid path (“The pressure modeling system can further include a mechanism adapted to determine if the predicted pressure exceeds a pressure threshold” [Col 7, line 30]), the expected peak pressure level being determined before commencement of the initial injection protocol according to at least one model (“pressure modeling system” [Col 7, line 30]) on the basis of a flow rate catheter characteristic, and a viscosity of the at least one fluid (“the flow rate predicted for a phase (or time instance of an injection) can be used as an input to a system or model adapted or operable to predict the amount of pressure generated in the syringe or other container as a result of the volumetric flow rate, the fluid path characteristics (for example, the inner diameter of the catheter (gauge)), and the viscosity of the contrast agent” [Col 18, line 5]), the at least one model comprising experimentally determined relationships between flow rate and peak pressure for a plurality of fluids of different viscosities, for a plurality of catheters of different catheter characteristics, and for at least one tubing set of like kind to a tubing set of the fluid path (“the flow rate predicted for a phase (or time instance of an injection) can be used as an input to a system or model adapted or operable to predict the amount of pressure generated in the syringe or other container as a result of the volumetric flow rate, the fluid path characteristics (for example, the inner diameter of the catheter (gauge)), and the viscosity of the contrast agent…The pressure resulting from a set of values of these variables may be…determined from prior experimental data” [Col 18, line 5]), the experimentally determined relationships (“The pressure resulting from a set of values of these variables may be…determined from prior experimental data” [Col 18, line 16]) being determined via measuring pressures at a plurality of flow rates for each of the plurality of catheters for fluid flow through the plurality of catheters pressurized by the fluid injection apparatus (“The experimental data are taken from a study testing the pressure performance of MR disposable components (0.075'' ID LLPCT, 20-24 ga Angiocath catheters) with various MR contrast agents (Gadovist, Magnevist, and Saline were tested).” [Col 23, lines 2-6]; Figures 28-30). 
Kalafut ‘330 fails to explicitly teach receiving data comprising flow rate of at least one fluid injected, at least one catheter characteristic of a catheter used, and viscosity of the at least one fluid injection from at least one previous injection procedure with the fluid injection apparatus into the at least one model and updating the at least one model on the basis of the data from the at least one previous injection procedure with the fluid injection apparatus. Kalafut 

Regarding claim 17, modified Kalafut ‘330 teaches the non-transitory computer readable storage medium of claim 16 having further instructions stored thereon, that when executed by a processor, perform actions (“pressure modeling system” [Col 7, line 30]) stored in the memory center of flow chart); and if the expected pressure level exceeds the pressure threshold value, performing one of: (I) alerting an operator of the method thereof (“If the predicted pressure exceeds a pressure limit or threshold…the operator can be warned of a possible over -pressure indication by, for example, a color coding of the flow rate entry field” [Col 18, line 21]) whereupon the operator is enabled to choose between one of (i) permitting the initial injection protocol to be used as intended to introduce the at least one fluid into the fluid path and (ii) effecting a change to update the initial injection protocol for input into the at least one model (“The pressure modeling system of the present invention addresses this problem by alerting the operator before the injection commences that the choice of injection parameters will result in an over-pressure situation. The operator can thus alter the injection parameters to avoid the over-pressure situation and the associated variation from the programmed volumetric flow rate” [Col 18, line 49]); and (II) automatically effecting a change to update the initial injection protocol to create an updated injection protocol so that the expected pressure level will be determined via the at least one model to be less than or equal to the pressure threshold value thereby enabling the updated injection protocol to be used to introduce the at least one fluid into the fluid path.






Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
Regarding the argument that “there is not disclosure in Kalafut ‘914 that…model is adjusted, modified or updated after it is save in memory of a fluid injection apparatus of Kalafut ‘914 based on data from a previous injection with that particular fluid injection apparatus or that any model stored in the memory of the fluid injection apparatus of Kalafut ‘914 is capable of achieving such an update” (Remarks, Page 19), the examiner respectfully disagrees. It is first noted that Kalafut ‘914 was not relied upon for the disclosure of a model being stored in a memory system. This limitation is disclosed by Kalafut ‘330, which discloses a fluid injection apparatus (100) comprising: a control system (200) comprising a processor system (processor 220) and a memory system (memory 230), and at least one model (“pressure modeling system” [Col 7, line 30]) stored in the memory system and executable by the processor system ([Col 6, line 44]). Kalafut’ 914, in the present rejection, was relied upon for the teachings that the model is configured to receive data from at least one previous injection procedure with the fluid injection apparatus to update the at least one model on the basis of the data from the at least one previous injection procedure with the fluid injection apparatus. As detailed above, Kalafut ‘914 teaches a fluid injection apparatus (“an injector system for the delivery of a fluid to a patient including: an injector and a controller” [Col 7, line 6]) comprising an experimentally determined model (“method of modeling propagation of a pharmaceutical fluid in a patient, including: collecting data corresponding to a time response curve resulting from injection of the fluid; and determining at least one mathematical model describing the data.” [Col 7, line 51-54]), wherein the model receives data from a previous injection procedure with the fluid injection apparatus (test injection or first imaging injection). The data from the test injection and/or first imaging injection can then be used to update the model (“The model can also be determined and/or updated with data collected during the imaging (or other procedural) injection.” [Col 8, lines 7-
Regarding the argument that Kalafut ‘914 “does not discuss a pressure threshold associated with any fluid path used therein or any model to predict such a pressure threshold will be reached” and therefore “one skilled in the art would not and could [not] combined the disclosure of Kalafut ‘914 with that of Kalafut ‘330” (Remarks, Page 19-20), the examiner 
Regarding the argument that motivation to combine the teachings of Kalafut ‘330 with the teachings of Kalafut ‘941 “are not directly relevant to models such as the presently claimed model which are configured to determine an injection protocol including a flow rate so that it is achievable within a predefined pressure limit or threshold” (Remarks, Page 20), the examiner respectfully disagrees. One having ordinary skill in the art would recognize that updating the injection protocol model disclosed by Kalafut ‘330 based on data from previous injection protocols as disclosed by Kalafut ‘941 would provide as least the advantages of optimizing delivery of the fluid in order to minimize the necessary amount of contrast agent (Kalafut ‘914 [Col 5, line 19]) and to ensure that the model is able to utilized for multiple patients without necessitating a test injection (Kalafut ‘914 [Col 26, line 60]). These advantages are relevant to the presently claimed model configured to determine if an injection protocol including a flow rate is achievable within a predefined pressure limit or threshold because a model that can be updated consistently after each consecutive patient allows the models to be optimized over time, leading to more efficient, accurate, and safe delivery of fluid without necessitating unnecessary procedures for the patient. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783